Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-14 in the reply filed on 11-30-21 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected composition, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 30, 2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  A suggestion is made to amend claim 1 to start with “A process” instead of “process”. 
In claim 4, it is suggested that “the liquid phase” be changed to “the first liquid phase” for clarify. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 4, “the formation” should be “a formation”. Additionally, in line 9 “possibly” should be removed because this seems to indicate a preference rather than an option. The percentage of 
	In claim 4, the 5% also needs a label. 
	In claim 6, the phrase “in particular” indicates a preferred embodiment. 
	In claim 8, “possibly” indicates a preferred embodiment. 
	In claim 9, “the addition” should be “an addition.” 
	In claim 10, “the formation” should be “a formation.”
	In claim 11, the recycling cannot be sent to the first suspension because the first suspension at this time would have been separated and no longer exist. 
	In claim 12, the list of the group is indefinite because it is unclear why the group would be made of “of ashes”, etc. Applicant needs to clarify that either the phosphate rocks are made of ashes, sludges, etc. or the ashes, sludges, etc. are one of the members of the group. The phrases “the total weight” and “the raw material” have no antecedent basis. 
In claim 13, “more particularly” is a preferred embodiment. The phrase “such as” must be removed from the claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant has already stated in claim 1 that the time period must be from 20-180 minutes so the time period cannot contain .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art GB 793801 teaches the same process as the claimed invention and a phosphate based purified compound is recovered. However, this art does not teach the claimed time period or the low concentration of P2O5. Prior art US 4154799 teaches the claimed P2O5 range in the slurry in order to recover dicalcium phosphate. However, the process differs from the prior art and current claims. Therefore, the claims are allowed based on the P2O5 content and the time period of acid attack. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S SWAIN/             Primary Examiner, Art Unit 1732